        Case 1:21-cr-00024-EGS Document 43 Filed 08/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

v.                                        Crim. Action No. 21-24-1 (EGS)

ROBERT GIESWEIN,

                    Defendant.




                     MR. GIESWEIN’S OPPOSITION TO
               GOVERNMENT’S MOTION FOR RECONSIDERATION
      Robert    Gieswein,   through undersigned    counsel,   hereby opposes the

government’s Motion for Reconsideration of Order Requiring Government to Fund

Defense Discovery Vendor by September 10, 2021, ECF No. 41. Mr. Gieswein opposes

the government’s request for the reasons given in the Memorandum in Support of

Proposed Order that he filed earlier today through undersigned counsel, at ECF No.

42-2, and which he incorporates herein by reference.


      Respectfully submitted on August 25, 2021.

                                             ROBERT GIESWEIN
                                             by counsel:

                                             Geremy C. Kamens
                                             Federal Public Defender for the
                                             Eastern District of Virginia

                                             by:________s/_______________
                                             Ann Mason Rigby
                                             DC Bar No. 491902
                                             Assistant Federal Public Defender
                                             1650 King Street, Suite 500
Case 1:21-cr-00024-EGS Document 43 Filed 08/25/21 Page 2 of 2




                                 Alexandria, Virginia 22314
                                 Telephone: (703) 600-0869
                                 Facsimile: (703) 600-0880
                                 ann_rigby@fd.org




                             2
